Detailed Action
1. 	This Action is in response to Applicant's amendment filed on August 3, 2022. Claims 2 and 20 have been canceled, and claims 21 and 22 have been newly added, therefore, claims 1, 3-19, 21 and 22 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.	Claims 1, 3-19, 21 and 22 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1, 17, 18 and 19, the prior art of record teaches method and apparatus where a plurality of access points coordinate the movement and steering of mobile devices in and out of their respective networks.
However, after the amendment to claims 1, 17, 18 and 19, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 1, 3-19, 21 and 22 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding “indicated network status and network selection reference”, presented on page 11 of response filed on August 3, 2022.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
5.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure for their descriptions of roaming in wireless local area network:
	US 20190313313 A1
	US 20180279113 A1
	US 20110267953 A1
6.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
August 30, 2022